—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 8, 1992, convicting defendant, after a jury trial, of robbery in the first degree (two counts), and sentencing him, as a second violent felony offender, to concurrent terms of 12 to 24 years, unanimously affirmed.
The trial court properly modified its Sandoval ruling to *286permit the prosecutor to question defendant with respect to the underlying facts of two prior robbery convictions after he raised the defense of duress (People v Barnett, 169 AD2d 524, 525). Similarly, the trial court properly admitted the knife found in the getaway car, although the People unintentionally did not disclose the knife’s existence until trial, where defendant never moved pursuant to CPL 240.40 (1) (c), and the knife was not recovered from defendant or any co-defendant (CPL 240.20 [1] [f|).
Defendant’s contention that portions of the prosecutor’s summation were improper is unpreserved for review, and we decline to review it in the interest of justice. In any event, in view of the overwhelming evidence of the defendant’s guilt, any error was harmless (see, People v Crimmins, 36 NY2d 230). Finally, in view of the defendant’s criminal record, the sentence imposed was not unduly harsh. Concur—Sullivan, J. P., Wallach, Ross, Rubin and Williams, JJ.